11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the matter of L.H., a juvenile,         * From the County Court at Law
                                             of Midland County,
                                            Trial Court No. 6894.


No. 11-17-00348-CV                         * August 9, 2018

                                           * Per Curiam Memorandum Opinion
                                             (Panel consists of: Willson, J.,
                                             Bailey, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.